DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 24 AUG 2022 election (REM page 7) of Invention I, methods for forming semiconductor structures, claims 1-13 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. See 16 AUG 2022 Requirement for Restriction/Election.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in CHINA on 18 JUN 2020. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. See 25 MAR 2021 submission.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 1, line 3, replace “performing first” with “performing a first”;
B. claim 1, line 4, replace “material layers doped” with “material layer doped”;
C. claim 1, line 8, replace “a first doped mask layer” with “the first doped mask layers”;
D. claim 1, line 10, replace “mask layer” with “mask layers”;
E. claim 1, line 11, replace “mask layer” with “mask layers”;
F. claim 1, line 13, replace “performing second” with “performing a second”;
G. claim 1, line 15, replace “material layers” with “material layer”;
H. claim 1, lines 17-18, replace “a second doped mask layer” with “the second doped mask layers”;
I. claims 2-13, line 1, replace “a semiconductor” with “the semiconductor”; and
J. cancel claims 14-20.
Remarks
This application was in condition for allowance except for the following:
A-I. antecedent basis/typographical error; and
J. presence of claims 14-20 directed to an invention nonelected without traverse. Accordingly, claims 14-20 have been canceled. MPEP § 821.02.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-13 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 1’s, “… the second ion implantation is applied to increasing etch selectivity between the pattern transfer material layer and the second doped mask layers; removing a remaining pattern transfer material layer after forming the second doped mask layers to form a plurality of discrete second trenches; and etching the base along the first trenches and the second trenches using the first doped mask layers, the second doped mask layers, and the mask spacers as masks, to form a target pattern.”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Liu et al. (US 20200144104), is considered pertinent to applicants’ disclosure. Liu et al. does not teach, inter alia, the second ion implantation is applied to increasing etch selectivity between the pattern transfer material layer and the second doped mask layers; removing a remaining pattern transfer material layer after forming the second doped mask layers to form a plurality of discrete second trenches; and etching the base along the first trenches and the second trenches using the first doped mask layers, the second doped mask layers, and the mask spacers as masks, to form a target pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815